Exhibit 10.1

 

THE BRYN MAWR TRUST COMPANY

 

EXECUTIVE CHANGE-OF-CONTROL

 

SEVERANCE AGREEMENT

 

This Agreement made as of April 4, 2005 between The Bryn Mawr Trust Company, a
Pennsylvania financial institution, subject to the provisions of the
Pennsylvania Banking Code of 1965, as amended (the “Company”), and James Duncan
Smith (the “Employee”).

 

WHEREAS, the Employee is presently employed by the Company as its Executive Vice
President, Treasurer and Chief Financial Officer;

 

WHEREAS, the Company considers it essential to foster the employment of well
qualified key management personnel, and, in this regard, the board of directors
of the Company recognizes that, as is the case with many financial institutions,
the possibility of a change of control of the Company’s publicly held parent
company, Bryn Mawr Bank Corporation, (“BMBC”) may exist and that such
possibility, and the uncertainty and questions which it may raise among the
Company’s management, may result in the departure or distraction of key
management personnel to the detriment of the Company and ultimately to the
detriment of BMBC and its shareholders;

 

WHEREAS, the Boards of directors of the Company and BMBC have determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of key members of the Company’s management to their
assigned duties, without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change of control of the BMBC,
although no such change is now contemplated; and

 

WHEREAS, in order to induce the Employee, a key member of the Company’s
management, to remain in the employ of the Company, the Company agrees that the
Employee shall receive the



--------------------------------------------------------------------------------

compensation and benefits set forth in this Agreement in the event his/her
employment with the Company is terminated subsequent to a “Change of Control”
(as defined in Section 1 hereof) of BMBC, as a cushion against the financial and
career impact on the Employee of any such Change of Control;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1. Definitions. For all purposes of this Agreement, the following terms shall
have the meanings specified in this Section, unless the context clearly
otherwise requires:

 

(a) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations issued under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(b) “AIP” shall mean any Annual Incentive Plan of the Company, as in effect
immediately prior to a change of Control, or predecessor or prior plan,
including BMBC’s Thrift and Savings Plan and the Company’s annual bonus plan.

 

(c) “Base Salary” shall mean the total cash remuneration earned by the Employee
on an annualized basis in all capacities with the Company and its Subsidiaries,
including, without limitation, any amounts the payment of which has been
deferred by the Employee, excluding only payments earned by or allocated to the
Employee under the AIP.

 

(d) A Person shall be deemed the “Beneficial Owner” of any securities:

 

(i) that such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any



--------------------------------------------------------------------------------

agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the “Beneficial
Owner” of securities tendered pursuant to a tender or exchange offer made by
such Person or any of such Person’s Affiliates or Associates until such tendered
securities are accepted for payment, purchase or exchange;

 

(ii) that such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule 13d-3 of the General Rules and Regulations
issued under the Exchange Act), including without limitation pursuant to any
agreement, arrangement or understanding, whether or not in writing; provided,
however, that a Person shall not be deemed the “Beneficial Owner” of any
security under this subsection (ii) as a result of an oral or written agreement,
arrangement or understanding to vote such security if such agreement,
arrangement or understanding (A) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the General Rules and Regulations
issued under the Exchange Act, and (B) is not then reportable by such Person on
Schedule 13D under the Exchange Act (or any comparable or successor report); or

 

(iii) that are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associate thereof) with which such Person (or any of such



--------------------------------------------------------------------------------

Person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing) for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in the proviso to
subsection (ii) above) or disposing of any voting securities of BMBC; provided,
however, that nothing in this Section 1(d) shall cause a Person engaged in
business as an underwriter of securities to be the “Beneficial Owner” of any
securities acquired through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of forty (40) days after the date
of such acquisition.

 

(e) “Board” shall mean the board of directors of the Company or BMBC as the
context of this Agreement indicates.

 

(f) “Change of Control” shall be deemed to have taken place if (i) any Person
(except BMBC, any Subsidiary of BMBC, any employee benefit plan of BMBC or the
Company, any Person or entity organized, appointed or established by BMBC or any
Subsidiary of BMBC for or pursuant to the terms of any such employee benefit
plan) together with all Affiliates and Associates of such Person, shall become
the Beneficial Owner in the aggregate of 25% or more of the common stock of BMBC
then outstanding, or (ii) during any twenty-four month period, individuals who
at the beginning of such period constituted the Board of BMBC or the Company
cease, for any reason, to constitute a majority thereof, unless the election, or
the nomination for election by BMBC’s or the Company’s shareholders, as the case
may be, of each director who was not a director at the beginning of such period
was approved by a vote of at least two-thirds of the directors in office at the
time of such election or nomination, who were directors at the beginning of such
period.

 

(g) “Common Stock” shall mean the outstanding common stock of BMBC.



--------------------------------------------------------------------------------

(h) “Pension Plan” shall mean the BMBC non-contributory pension plan and the
amended pension plan which covers eligible employees of the Company.

 

(i) “Person” shall mean any individual, firm, corporation, partnership or other
entity.

 

(j) “Stock Plan” shall mean (i) BMBC’s 1986 Stock Option and Stock Appreciation
Rights Plan, as amended and restated; (ii) BMBC’s 1998 Stock Option Plan; and
(iii) any other stock option plan, stock option and stock appreciation rights
plan, stock bonus plan, stock grant plan, or similar benefit plan established by
BMBC and which exists for the benefit of the Employee at the time of a Change in
Control.

 

(k) “Subsidiary” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations issued under the Exchange Act.

 

(l) “Termination Date” shall mean the date of receipt of the Notice of
Termination described in Section 2 hereof or any later date specified therein,
as the case may be.

 

(m) “Termination of Employment” shall mean the termination of the Employee’s
actual employment relationship with the Company.

 

(n) “Termination upon a Change of Control” shall mean a Termination of
Employment upon or within two (2) years after a Change of Control either:

 

(i) initiated by the Company for any reason other than (x) the Employee’s
continuous illness, injury or incapacity for a period of six consecutive months
or (y) for “cause,” which shall mean misappropriation of funds, habitual
insobriety, substance abuse, conviction of a crime involving moral turpitude, or
gross negligence in the performance of his/her duties, which gross negligence
has had a material adverse effect on the business, operations, assets,
properties or financial condition of the Company and its Subsidiaries or BMBC
and its Subsidiaries taken as a whole; or



--------------------------------------------------------------------------------

(ii) initiated by the Employee following one or more of the following
occurrences:

 

(A) a significant reduction by the Company or BMBC (if the Employee is an
officer of BMBC) of the authority, duties or responsibilities of the Employee
immediately prior to the Change of Control;

 

(B) any removal of the Employee from his/her officer position with BMBC, the
Company and its Subsidiaries held by him/her immediately prior to the Change of
Control, except in connection with promotions to higher office;

 

(C) a reduction by the Company in the Employee’s Base Salary as in effect
immediately prior to the Change of Control;

 

(D) revocation or any modification of the AIP or Stock Plan, or any action taken
pursuant to the terms of either plan, which materially (x) reduces the
opportunity to receive compensation under any or both of such plans of
equivalent amounts received by the Employee during the three (3) fiscal years
immediately preceding the Change of Control, subject to the right of the Boards
of Directors of BMBC or the Company, as appropriate, to establish in a manner
consistent with past practice, prior to the Change of Control, reasonable goals
under the AIP or Stock Plan, (y) reduces the compensation payable to the



--------------------------------------------------------------------------------

Employee under either or both of such plans but which does not effect comparable
reductions in the compensation payable to the other participants in such plans,
or (z) increases the compensation payable to other participants in either or
both of such plans but which does not effect corresponding increases in the
amount of compensation payable to the Employee;

 

(E) termination or modification of BMBC’s Pension Plan or Supplemental Employee
Retirement Plan, in each case as such plans are in effect immediately prior to
the Change of Control, which materially reduces (x) the retirement benefits
provided by such plans, or (y) the funding thereof provided by the Pension Plan
or by any trust established by BMBC to fund benefits provided by the
Supplemental Employee Retirement Plan;

 

(F) a transfer of the Employee, without his/her express written consent, to a
location which is outside the Greater Philadelphia area (or the general area in
which his/her principal place of business immediately preceding the Change of
Control may be located at such time, if other than Bryn Mawr, Pennsylvania), or
which is otherwise an unreasonable commuting distance from the Employee’s
principal residence at the date of the Change of Control;

 

(G) the Employee being required to undertake business travel to an extent
substantially greater than the Employee’s business travel obligations
immediately prior to the Change of Control; or



--------------------------------------------------------------------------------

(H) any failure of the Company to comply with and satisfy Section 13 of this
Agreement.

 

2. Notice of Termination. Any Termination upon a Change of Control shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 14 hereof. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) briefly summarizes the facts and
circumstances deemed to provide a basis for termination of the Employee’s
employment under the provision so indicated, and (iii) if the termination date
is other than the date of receipt of such notice, specifies the termination date
(which date shall not be more than 15 days after the giving of such notice).

 

3. Severance Compensation upon Termination. Subject to the provisions of Section
10 hereof, in the event of the Employee’s Termination upon a Change of Control,
the Company shall pay to the Employee, within fifteen (15) days after the
Termination Date (or as soon as possible thereafter in the event that the
procedures set forth in paragraph (b) of Section 11 hereof cannot be completed
within fifteen (15) days) an amount in cash equal to three (3) times the sum of
the Employee’s Base Salary in effect either immediately prior to the Termination
of Employment or immediately prior to the Change of Control, whichever is
higher.

 

4. Other Payments. Subject to the provisions of Section 10 hereof, in the event
of the Employee’s Termination upon a Change of Control, the Company shall:

 

(a) pay to the Employee within fifteen (15) days after the Termination date:

 

(i) unless the Employee has exercised such options, an amount equal to the
excess, if any, of the aggregate fair market value of the shares of BMBC’s
Common Stock subject to all stock options outstanding and unexercised as of



--------------------------------------------------------------------------------

the Termination Date, whether vested or unvested, granted to the Employee under
the Stock Plan, over the aggregate exercise price of all such stock options. For
purposes of this paragraph, fair market value shall mean the highest of (x) the
closing price of BMBC’s Common Stock on the last business day the Common Stock
was traded immediately preceding the Termination Date, if such Common Stock is
publicly traded at such date, (y) if such Common Stock is not publicly traded at
the Termination date, the value determined by an independent appraiser, such
appraiser to be selected by the Employee and to be reasonably satisfactory to
the Company (the fees and expenses of such appraiser to be borne by the
Company), or (z) the highest per share price of BMBC’s Common Stock paid (in
connection with the Change of Control or at any time thereafter) by the Person
or group whose acquisition of shares of Common Stock of BMBC has given rise to a
Change of Control;

 

(ii) to the extent not theretofore paid, the Employee’s Base Salary through the
Termination Date and a further amount equal to the Employee’s salary in lieu of
his/her unused vacation pay, if any, both calculated at the salary rate in
effect on the Termination Date, or, if higher, at the highest rate in effect at
any time within the 90-day period preceding the Termination Date;

 

(iii) to the extent not theretofore paid, an amount equal to all awards earned
by the Employee under the AIP in respect of completed plan periods prior to the
Termination Date (including all amounts the payment of which was previously
deferred under such plans and interest thereon from the date



--------------------------------------------------------------------------------

of each such deferral to the date of payment at the maximum rate provided by
such plans or any gain or increase in value obtained on investments in such
plans), in each case without regard to any provisions set forth in such plans to
the contrary. In the event that the Company’s financial statements for any
fiscal years, included in such plan periods, have not yet been completed at the
Termination Date, the Company’s shall pay to the Employee the amounts due
hereunder as soon as possible thereafter;

 

(iv) payment in respect of the AIP for the uncompleted fiscal year during which
Termination of Employment occurs determined by multiplying the amount determined
in Section 3(a)(ii) by a fraction, the numerator of which shall be the number of
days between the Termination Date and the last day of the last full fiscal year
prior to the Termination Date and the denominator of which shall be Three
Hundred Sixty Five (365); and

 

(b) to the extent permitted by applicable law, continue or cause to be continued
until thirty-six (36) whole months after the Termination Date, on the
cost-sharing basis in effect immediately prior to the Change of Control,
medical, dental, life and disability insurance benefits substantially equivalent
in all material respects to those furnished by the Company to the Employee
immediately prior to the Change of Control; provided, however, that the
obligation of the Company to provide such benefits shall cease at such time as
the Employee is employed on a full-time basis by a Person not owned or
controlled by the Employee that provides the Employee, on substantially the same
cost-sharing basis between the Company and the Employee in effect immediately
prior to the Change of Control, with medical, dental, life and disability
insurance benefits substantially equivalent in all material respects to those
furnished by the Company and its Subsidiaries to the Employee immediately prior
to the Change of Control;



--------------------------------------------------------------------------------

(c) for both vesting and benefit calculation purposes, credit the Employee with
three (3) additional “year of credited service” (as defined in BMBC’s Pension
Plan) under BMBC’s Pension Plan and Supplemental Employee Retirement Plan in
addition to the years of credited service that would have otherwise been
calculated by reference solely to the Termination Date, it being understood that
benefits in respect of the three (3) additional year of credited service shall
be paid to the Employee under the Supplemental Employee Retirement Plan, and
that BMBC shall, to the extent necessary to provide the Employee the additional
benefits intended hereby, amend the Supplemental Employee Retirement Plan or
create such supplemental retirement plans as may be necessary; and

 

(d) pay for reasonable career counseling services provided by Manchester
Partners International or any such equivalent agency satisfactory to both the
Company and the Employee.

 

5. Establishment of Trust. Immediately upon a Change of Control as herein
defined, the Company shall establish an irrevocable trust fund pursuant to a
trust agreement to hold assets to satisfy its obligations hereunder. Funding of
such trust fund shall be subject to the Company’s discretion, as to be set forth
in the agreement pursuant to which the trust fund will be established.

 

6. Enforcement.

 

(a) In the event that the Company shall fail or refuse to make payment of any
amounts due the Employee under Sections 3 and 4 hereof within the respective
time periods provided therein, the Company shall pay to the Employee, in
addition to the payment of any other sums provided in this Agreement, interest,
compounded daily, on any amount remaining unpaid from the date payment is
required under Section 3, 4 or 5, as appropriate, until paid to the Employee, at
the prime rate published daily in the Wall Street Journal, each change in such
rate to take effect on the effective date of the change in such prime rate.



--------------------------------------------------------------------------------

(b) It is the intent of the parties hereto that the Employee not be required to
incur any expenses associated with the enforcement of his/her rights under this
Agreement by arbitration, litigation or other legal action because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Employee hereunder. Accordingly, the Company shall pay the
Employee on demand the amount necessary to reimburse the Employee in full for
all expenses (including all attorneys’ fees and legal expenses) incurred by the
Employee in enforcing any of the obligations of the Company under this
Agreement.

 

7. No Mitigation. The Employee shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise.

 

8. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in or rights under any
benefit, bonus, incentive or other plan or program provided by BMBC, the Company
or any of its Subsidiaries or Affiliates and for which the Employee may qualify;
provided, however, that if the Employee becomes entitled to and receives all of
the payments provided for in this Agreement, the Employee agrees to waive
his/her right to receive payments under any severance plan or program applicable
to all employees of the Company.

 

9. No Set-Off. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Employee or others and the Company hereby agrees not to exercise any
such rights with respect to payment due the Employee pursuant to this Agreement.



--------------------------------------------------------------------------------

10. Certain Reduction of Payments.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined as set forth herein that any payment or distribution
by the Company to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and that it would be economically advantageous to the Employee to
reduce the Payment to avoid or reduce the taxation of excess parachute payments
under Section 4999 of the Code, the aggregate present value of amounts payable
or distributable to or for the benefit of the Employee pursuant to this
Agreement (such payments or distributions pursuant to this Agreement are
hereinafter referred to as “Agreement Payments”) shall be reduced (but not below
zero) to the Reduced Amount. The “Reduced Amount” shall be an amount expressed
in present value which maximizes the aggregate present value of Agreement
Payments without causing any Payment to be subject to the taxation under Section
4999 of the Code. For purposes of this Section 10, present value shall be
determined in accordance with Section 280G(d)(4) of the Code.

 

(b) All determinations to be made under this Section 10 shall be made, in
writing, KPMG LLP, or the Company’s independent certified public accountant
immediately prior to the Change of Control, if other than KPMG LLP, (the
“Accounting Firm”), which firm shall provide its determinations and any
supporting calculations in writing to both the Company and the Employee within
ten (10) days of the Termination Date. Any such determination by the Accounting
Firm shall be binding upon the Company and the Employee. The Employee shall in
his/her sole



--------------------------------------------------------------------------------

discretion determine which and how much of the Agreement Payments shall be
eliminated or reduced consistent with the requirements of this Section 10.
Within five (5) days after the Employee’s determination, the Company shall pay
(or cause to be paid) or distribute (or cause to be distributed) to or for the
benefit of the Employee such amounts as are then due to the Employee under this
Agreement.

 

(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Agreement Payments, as the case may be, will have been made
by the Company which should not have been made (“Overpayment”) or that
additional Agreement Payments which have not been made by the Company could have
been made (“Underpayment”), in each case, consistent with the calculations
required to be made hereunder. Within two (2) years after the Termination of
Employment, the Accounting Firm shall review the determination made by it
pursuant to the preceding paragraph. In the event that the Accounting Firm
determines that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to the Employee which the Employee shall
repay to the Company together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code (the “Federal Rate”); provided,
however, that no amount shall be payable by the Employee to the Company if and
to the extent such payment would not reduce the amount which is subject to
taxation under Section 4999 of the Code. In the event that the Accounting Firm
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Employee together with
interest thereon at the Federal Rate.

 

(d) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in paragraphs (b) and (c) above shall be borne solely
by the Company. The Company agrees to indemnify and hold harmless the Accounting
Firm of and from any and all



--------------------------------------------------------------------------------

claims, damages and expenses of any nature resulting from or relating to its
determinations pursuant to paragraphs (b) and (c) above, except for claims,
damages or expenses resulting from the gross negligence or willful misconduct of
the Accounting Firm.

 

11. Settlement of All Disputes.

 

(a) The Employee and the Company acknowledge that the Compensation Committee of
the Company’s Board intends to review and approve a schedule indicating a method
of calculating certain payments to be made to the Employee hereunder in the
event of a Termination upon a Change of Control. In the event that the
compensation plans referred to herein change prior to a Change of Control, the
Compensation Committee of the Company’s Board may, prior to such Change of
Control, revise the schedule to reflect such changes. The method of calculation
set forth on such schedule, as so revised prior to a Change of Control, shall be
followed by the parties hereto unless manifestly unfair to the Employee.

 

(b) In the event of any dispute, controversy or claim arising out of or relating
to any provision of this Agreement or the Employee’s Termination upon a Change
of Control, the Company shall appoint as the sole and exclusive arbiter of such
dispute, controversy or claim, a committee composed of two persons who were
members of the Company’s Board at any time within five (5) years prior to the
Change of Control (which persons may, but need not be, directors of the Company
at the time of such dispute, controversy or claim); provided, however, that no
person shall be eligible to serve thereon who (i) is at the Termination Date, or
shall have been at any time within one year prior thereto, an executive officer
of the Company, or (ii) shall be or have been at any time related in any manner
to or otherwise affiliated with, or was first nominated by, the corporation,
Person or group whose acquisition of shares of Common Stock of BMBC has given
rise to a Change of Control. The decision of such committee and the award of any
monetary judgment or other relief



--------------------------------------------------------------------------------

by such committee shall be final and binding upon the Employee and the Company,
and shall not be subject to appeal. Judgment may be entered upon the decision
and award of such committee by the Employee or the Company in any court of
competent jurisdiction. The Company shall pay the persons selected pursuant to
this subsection a reasonable fee for their services, and shall reimburse such
persons for their expenses incurred in this capacity. In addition, the Company
shall, to the maximum extent permitted by law, indemnify and hold harmless such
persons of and from any and all claims, damages or expenses of any nature
whatsoever relating to or arising from their activities in this capacity.

 

(c) In the event that the Company shall be unable to appoint the committee
referred to in paragraph (b) above after good faith efforts to do so, or in the
event that such committee cannot reach a unanimous agreement, any remaining
dispute, controversy or claim arising out of or relating to any provision of
this Agreement or the Employee’s Termination upon a Change of Control shall be
settled by arbitration in the City of Philadelphia, in accordance with the
commercial arbitration rules then in effect of the American Arbitration
Association, before a panel of three (3) arbitrators, two (2) of whom shall be
selected by the Company and the Employee, respectively, and the third of whom
shall be selected by the other two arbitrators. Each arbitrator selected as
provided herein is required to be or have been a director or an executive
officer of a corporation whose shares of common stock were listed during at
least one year of such service on the New York Stock Exchange or the American
Stock Exchange or quoted on the National Association of Securities Dealers
Automated Quotations System. Any award entered by the arbitrators shall be
entered thereon by any party in accordance with applicable law in any court of
competent jurisdiction. This arbitration provision shall be specifically
enforceable. The fees of the American Arbitration Association and the
arbitrators and any expenses relating to the conduct of the arbitration shall be
paid by the Company.



--------------------------------------------------------------------------------

(d) The party or parties challenging the right of the Employee to the benefits
of this Agreement shall in all circumstances have the burden of proof.

 

12. Term of Agreement. The term of this Agreement shall be for three (3) years
from the date hereof and shall automatically be extended for additional one-year
periods unless written notice of termination of this Agreement is provided to
the Employee by the Company at least one year prior to the expiration of the
initial three (3) year term or any one-year renewal period; provided, however,
that (i) after a Change of Control during the term of this Agreement, this
Agreement shall remain in effect for a period of two (2) years and until all of
the obligations of the parties hereunder are satisfied or have expired, and (ii)
this Agreement shall terminate if, prior to the Change of Control, the
employment of the Employee with the Company or any of its Subsidiaries shall
terminate for any reason whatsoever.

 

13. Successor Company. The Company shall require any Person who acquires the
majority of the Common Stock of the Company or BMBC or any successor or
successors thereof (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company or BMBC, by agreement, in form and substance satisfactory
to the Employee, to acknowledge expressly, in writing, that this Agreement is
binding upon and enforceable against the Company or BMBC or any successor or
successors thereto in accordance with the terms hereof and the instrument of
transfer, and to become jointly and severally obligated with the Company to
perform this Agreement, in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such acquisition
purchaser, merger consolidation, succession or successions had taken place.
Failure of the Company to obtain



--------------------------------------------------------------------------------

such agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement. As used in this Agreement, the Company shall mean the
Company as hereinbefore defined and any such successor or successors to its
business and/or assets, jointly and severally.

 

14. Notice. All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be delivered personally or mailed by registered or certified mail, return
receipt requested, or by overnight express courier service, as follows:

 

If to the Company, to:

 

Corporate Secretary

The Bryn Mawr Trust Company

801 Lancaster Avenue

Bryn Mawr, PA 19010

 

If to the Employee, to:

 

202 Kimberwyck Way

Newlin Greene Development (Route 842)

Kennett Square, PA 19348

 

or to such other names or addresses as the Company or the Employee, as the case
may be, shall designate by notice to the other party hereto in the manner
specified in this Section. Any such notice shall be deemed delivered and
effective when received in the case of personal delivery, five (5) days after
deposit, postage prepaid, with the U.S. Postal Service in the case of registered
or certified mail, or on the next business day in the case of overnight express
courier service.

 

15. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.



--------------------------------------------------------------------------------

16. Contents of Agreement, Amendment and Assignment.

 

(a) This Agreement supersedes all prior agreements and sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except upon
written amendment executed by the Employee and approved by the Board and
executed on the Company’s behalf by a duly authorized officer. The provisions of
this Agreement may provide for payments to the Employee under certain
compensation or bonus plans (including without limitation the AIP and Stock
Plan) under circumstances where such plans would not provide for payment
thereof. It is the specific intention of the parties that the provisions of this
Agreement shall supersede any provisions to the contrary in such plans, and such
plans shall be deemed to have been amended to correspond with this Agreement
without further action by the Company or the Boards of BMBC or the Company.

 

(b) Nothing in this Agreement shall be construed as giving the Employee any
right to be retained in the employ of the Company.

 

(c) The Employee acknowledges that from time to time, the Company may establish,
maintain and distribute employee manuals or handbooks or personnel policy
manuals, and officers or other representatives of the Company may make written
or oral statements relating to personnel policies and procedures. Such manuals,
handbooks and statements are intended only for general guidance. No policies,
procedures or statements of any nature by or on behalf of the Company (whether
written or oral, and whether or not contained in any employee manual or handbook
or personnel policy manual), and no acts or practices of any nature, shall be
construed to modify this Agreement.

 

(d) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs,
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of the Employee and the Company hereunder shall not
be assignable in whole or in part by the Company.



--------------------------------------------------------------------------------

17. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.

 

18. Remedies Cumulative; No Waiver. No right conferred upon the Employee by this
Agreement is intended to be exclusive of any other right or remedy, and each and
every such right or remedy shall be cumulative and shall be in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity. No delay or omission by the Employee in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof, including without limitation any delay by the Employee in delivering a
Notice of Termination pursuant to Section 2 hereof after an event has occurred
which would, if the Employee had resigned, have constituted a Termination upon a
Change of Control pursuant to Section 1(n)(ii) of this Agreement.

 

19. Miscellaneous. All section headings in this Agreement are for convenience
only. This Agreement may be executed in several counterparts, each of which is
an original. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

Attest:   THE BRYN MAWR TRUST COMPANY [Seal]        

/s/ Robert C. Ricciardi

--------------------------------------------------------------------------------

  By:  

/s/ Frederick C. Peters, II

--------------------------------------------------------------------------------

Secretary       Frederick C. Peters II President

/s/ Nancy J. Morris

--------------------------------------------------------------------------------

     

/s/ James Duncan Smith

--------------------------------------------------------------------------------

Witness       Employee